DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status


This action is a Final Action on the merits in response to the application filed on 04/22/2022.
Claims 1, 2, and 5 have been amended. 
Claims 1, 2, 4 and 5 remain pending in this application.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 U.S.C. 101 rejections of claims in the previous office action have been maintained.
The 35 U.S.C. 103 rejections of claims in the previous office action have been withdrawn based on presented amendments.

Foreign Priority
The Examiner/office acknowledges that the applicant claims foreign priority to the date 01/24/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1, 2, 4 and 5, under Step 2A claims 1, 2, 4 and 5 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1, 2, 4 and 5, the independent claims (claims 1 and 5) are directed to the managing of questionnaires information in a marketing environment (e.g. acquiring questionnaire information; assigning respondent; aggregate respondent information). These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior such as social activities and following rules or instructions. The managing personal behavior is entered into when the user questionnaire activities are acquired and processed based on instructions. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”;  “processor”; ”display” to perform the claim steps. The cpu and computer connected to the units are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0030) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”;  “processor”; ”display”. When considered individually, the “acquisition unit”; ”assignment unit”;  “aggregation unit”; ”output unit”;  “processor”; ”display” claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. Examiner looks to Applicant’s specification in at ([0030]) “a computer used by a person (operator) who performs marketing activities, and may be configured as one or more computers. Here, marketing activities include the entire process of establishment, implementation, evaluation and improvement of marketing plans.” [0055] “displaying may be performed according to a preset display item, or may be performed for an item instructed by the operator ”  
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claim 2 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 103
Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claims 1, 2, 4, and 5 are removed in light of Applicant's claims and remarks of 04/22/2022, which are deemed persuasive as to independent claims 1 and 5. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following claim limitations of 04/22/2022 at claims 1 and 11 as follows:

Claim amendments
Claim 1, A marketing support system, comprising:
an acquisition unit acquiring, using a processor, questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire from the respondent through a communication interface connected to a communication network, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, frequency of use, and purchase intention for a brand belonging to the field;
an assignment unit for assigning, using a processor, the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand, wherein the plurality of segments comprises a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience, wherein each of the loyal customer, the present customer, the past customer, and the potential customer is divided into two segments according to whether there is the purchase intention of the brand, so that the plurality of segments become nine segments, wherein according to whether the marketing target is included in a response to a question of the brand wanted for use in future, the assignment unit assigns the respondent to a potential target or a non-potential target among the nine segments;
an aggregation unit configured to aggregate, using a processor, attributes of respondents assigned to a corresponding segment for each of the plurality of segments;
a display configured to visualize an aggregation result of the aggregation unit between different segments for comparison, 
wherein when there is a significant difference in aggregation results included in attribute configurations of users between the different segments, the display is set to highlight the aggregation results of the different segments with coloring, bold letters, or both, the attribute configuration of the users being distinguished by gender and by age, and 
wherein the display displays an increase or a decrease of each of the aggregation results with one of a rate of change and a number of users.
Claim 5,	 A marketing support method performed by a computer comprising a computing device and a storage device, the method comprising:
acquiring, using a processor, questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire from the respondent through a communication interface connected to a communication network, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, frequency of use, and purchase intention of a brand belonging to the field;
assigning, using a processor, the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand, wherein the plurality of the segments comprises a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience, wherein each of the loyal customer, the present customer, the past customer, and the potential customer is divided into two segments according to whether there is the purchase intention of the brand, so that the plurality of segments includes nine segments, wherein according to whether the marketing target is included in a response to a question of the brand wanted for use in future, the respondent is assigned to a potential target or a non-potential target among the nine segments;
aggregating, using a processor, attributes of respondents assigned to a corresponding segment for each of the plurality of segments;
visualizing,  using a display, an aggregation result of the aggregating between different segments for comparison, 
wherein when there is a significant difference in aggregation results included in attribute configurations of users between the different segments, the display is set to highlight the aggregation results of the different segments with coloring, bold letters, or both, the attribute configuration of the users being distinguished by gender and by age, and 
wherein the display displays an increase or a decrease of each of the aggregation results with one of a rate of change and a number of users.

Remarks at pg. 9-12 
“a respondent is assigned to one of nine segments including a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize a brand, each of the loyal customer, the present customer, the past customer, and the potential customer including two segments. See FIG. 5 (below)… depicting customers' relationship with a brand, Magids discloses using triangulating questions to categorize each person as a current customer of the brand. Magids merely discloses four segments including a "decision-maker" for the type of product or service sold by the brand, a regular (and as appropriate, recent) customer of the category, aware of the brand, and a current customer of the brand. 
On the other hand, as shown in FIG. 5 (above), the claimed invention includes the nine segments and, in particular, includes, as one of the nine segments, a segment indicating a customer who does not recognize a brand. Since the customer who does not recognize the brand could be a potential target of advertisement, according to whether a marketing target is included in a response to a question of the brand wanted for use in future, a respondent is assigned to a potential target or a non-potential target among the nine segments. 
However, in Magids, to ensure the efficacy of survey results and to reduce respondent abuse, respondents stating they are a customer of a brand of which they are not aware are omitted, so that those respondents are removed from data collection. Therefore, Magids does not include a segment indicating a customer who is not aware of the brand. The analysis model depicted in FIG. 7 (above) of Magids is totally different from that shown in FIG. 5 (above) of the present Application. 
Accordingly, Magids fails to explicitly disclose "wherein the plurality of segments comprises a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience, wherein each of the loyal customer, the present customer, the past customer, and the potential customer is divided into two segments according to whether there is the purchase intention of the brand, so that the plurality of segments become nine segments" and "wherein according to whether the marketing target is included in a response to a question of the brand wanted for use in future, the assignment unit assigns the respondent to a potential target or a non-potential target among the nine segments," as recited in claim 1.  ”


Response to Arguments
Applicant’s arguments filed 04/22/2022 have been fully considered but they are not persuasive.  Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 04/22/2022.

Regarding the 35 U.S.C. 101 rejection, at pg. 5-8 Applicant argues with respect to claims at issue are not directed to an abstract idea 
In response to the 35 USC § 101 claim rejection argument, the Examiner respectfully disagrees. Using the two-part analysis, the Office has determined there are no elements, in the claim sufficient enough to ensure that the claims amounts to significantly more than the abstract idea itself. As recited, the claims are directed towards: 
an acquisition unit acquiring questionnaire information comprising a response result of a questionnaire and an attribute of a respondent of the questionnaire from the respondent through a communication interface connected to a communication network, the questionnaire conducted to consumers in a product and service field to which a marketing target belongs, based on recognition, usage experience, frequency of use, and purchase intention for a brand belonging to the field;
an assignment unit for assigning the respondent to one of a plurality of segments based on the response result, the plurality of segments being set in advance based at least on the frequency of use of the brand, wherein the plurality of segments comprises a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience, wherein each of the loyal customer, the present customer, the past customer, and the potential customer is divided into two segments according to whether there is the purchase intention of the brand, so that the plurality of segments become nine segments, wherein according to whether the marketing target is included in a response to a question of the brand wanted for use in future, the assignment unit assigns the respondent to a potential target or a non-potential target among the nine segments;
an aggregation unit configured to aggregate, using a processor, attributes of respondents assigned to a corresponding segment for each of the plurality of segments;
visualize an aggregation result of the aggregation unit between different segments for comparison, 
wherein when there is a significant difference in aggregation results included in attribute configurations of users between the different segments, set to highlight the aggregation results of the different segments with coloring, bold letters, or both, the attribute configuration of the users being distinguished by gender and by age, and 
displays an increase or a decrease of each of the aggregation results with one of a rate of change and a number of users.
The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the computer as recited is a generic computer component that performs functions. 
Examiner finds the claim recite concepts which are now described in the 2019 PEG as certain methods of organizing human activity. In particular the claims recites limitations regarding managing of questionnaires information in a marketing environment, which constitutes methods related to managing personal behavior such as social activities and following rules or instructions which are still considered an abstract idea under the 2019 PEG. The acquisition unit, assignment unit, aggregation unit, and output unit are comprised of generic computer elements to perform an existing business process. Examiner finds the claims recite mere instructions to implement the abstract idea on a computer and uses the computer as a tool to perform the abstract idea without reciting any improvements to a technology, technological process or computer-related technology.
Regarding, the steps that Applicant points to as “significantly more” are merely narrowing the abstract idea to a particular technological environment, which has been found to be ineffective to render an abstract idea eligible.
Lastly, concerning “highlighting and displaying, by a display, items of one or more of the plurality of segments with coloring, bold letters, or both are not a method of organizing human activity.”,  the Examiner would like to point out how the additional elements of displaying on a computer are just instructions to implement on a computer, as supported by the Applicant’s specification at 0031: “the term “display” refers generally to an output of information such as displaying on a display.” Therefore the Examiner is treating the user interface of this application as just instructions to implement on a computer. MPEP 2106.05(f). Moreover, the Applicant admits that the claims are directed to the methods of organizing human activity, at the following citation at pg. 7 “the other elements make a user (or operator) be able to obtain attribute information that is broken down into nine segments and quantified and visualized for a marketing target brand and thus allows the user (or operator) to obtain an analysis tool that automates a task of comparing. for each segment, various attributes such as a brand image as a marketing target, a user's media habit, product evaluation, and the like.”; which is not an improve to a technology.

At page 8 the Applicant argues that, “claim 1 further recites "wherein the plurality of segments comprises a loyal customer, a present customer, a past customer, a potential customer, and a customer who does not recognize the brand according to customer experience, wherein each of the loyal customer, the present customer, the past customer, and the potential customer is divided into two segments according to whether there is the purchase intention of the brand, so that the plurality of segments become nine segments, wherein according to whether the marketing target is included in a response to a question of the brand wanted for use in future, the assignment unit assigns the respondent to a potential target or a non-potential target among the nine segments," which are significantly more and will be compared with the cited references in the following arguments for the 103 rejection.”
In response, the Examiner respectfully disagrees. The claims when considered as a whole. Examiner respectfully reminds Applicant, regardless of the complexity and/or granularity of the type of data, computational data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself is a judicial exception (i.e. abstract idea).
Lastly, the improvements in predicting business metrics based off of aggregated respondent information is considered an improvement to an existing business process and not to the structural elements recited in the claims or any other technological field. The technology of the present application is used as a tool facilitates the judicial exceptions. For this reason, the claimed subject matter is not considered significantly more than an abstract idea. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higgins et al., U.S. Pub. 20090222303, (discussing the benefits from a marketing scheme).
Hasselback et al., U.S. Pub. 20070156515, (discussing the behavior data related to the marketing of consumer products). 
Magids et al., U.S. Pub. WO2009042254, (discussing the analysis for brand performance). 
Kithinji, Internet Marketing and Performance of Small and Medium Enterprises in Nairobi County, http://erepository.uonbi.ac.ke/bitstream/handle/11295/76037/Kithinji_Internet%20marketing%20and%20performance.pdf?sequence=3, A Research Project Presented In Partial Fulfillment Of The Requirement For The Award Of The Degree Of Master Of Business Administration, Shool Of Business, University Of Nairobi, 2014 (discussing the monitoring and impact of marketing and advertising of the internet in Nairobi County).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624